DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
1.This action is responsive to the Response to Election /restriction filed on September 08, 2022. Applicant elects the claims of Group I -directed to claims 1-17. Therefore, claims 1-17 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claim 1, each element of the claim can reasonably be interpreted as software. Absent a definition in the specification, a reasonable interpretation of analyzer is just a software routine. This claim fails to fall into a statutory category of invention as software alone is not a machine, a manufacture, a process nor a composition of matter. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Peinado, US pat. No 20110265182 in view of  Sandoz, US pat.No 20160011992.

Claims 1, 13. Peinado discloses a malware detector (See abstract, malware investigation by analyzing computer memory in a computing device) comprising:
an analyzer manager configured to select one of a program code analyzer, a static data analyzer, and an unused memory location analyzer for malware detection within memory of a system based on analyzer execution data, the analyzer execution data characterizing a schedule for execution of the program code, the static data, and the unused memory location analyzers during runtime of a computer program, (See [0053]; This enables the entire environment to be evaluated to determine whether malware has compromised the integrity of the system. When such kernel loading paths have been identified, the system can check to see whether malicious code is trying to execute using the identified kernel loading paths. This enables the system to ascertain whether a computer system may have been compromised by being exposed to an uncontrolled computing environment by checking for compromised function pointers and compromised loading paths. See [0015]; Static analysis can first be performed on the operating system kernel's source code to construct an extended type graph. In certain configurations, static analysis can also be performed on data that is derived from the source code, as long as the data contains information to aid in constructing the extended type graph. See also [0066]; Function pointers that reference unused memory 314 or other areas or memory outside the authorized memory area will be considered to be compromised by malicious code.)
the program code analyzer being executed to evaluate instruction data for executing the computer program at a first set of memory locations within the memory storing for malware in response to being selected by analyzer manager, (See Peinado, [0056]; the instructions that may change control flow using the instruction pointer to a target address that is not (or is not entirely) specified in the instruction itself are of particular concern. In some processor architectures these instructions include CALL, JUMP, and RET machine instructions, and the equivalent to these instruction can be identified in other processor architectures. Since some of these instructions may use data (stored outside the code itself) to determine the target of the control flow transfer, the data used to determine a target of the control flow transfer can be checked to see if this data points into code that is in the authorized memory area (e.g., code known to be good). In the case of indirect CALL and JUMP instructions, these data are typically called "function pointers" at the software level. In the case of RET instructions, this data is return addresses on the stack.  )
the static data analyzer being executed to evaluate static data for use by the computer program at a second set of memory locations within the memory for the malware in response to being selected by the analyzer manager, (See Peinado, [0006]; An authorized memory area can be defined having executable code, static data structures, and dynamic data structures. Implicit and explicit function pointers can be identified in the authorized memory area. The function pointers can be checked to validate that the function pointers reference a valid memory location in the authorized memory area and to determine whether the computer memory is uncompromised. See also [0018] Applying static analysis to the source code of the operating system kernel, drivers, and other components that execute with kernel privileges can capture a comparatively complete view of the data structures that an executing operating system has created. These data structures can then be exhaustively searched for elements that might allow unknown code or malware to execute.)
and the unused memory location analyzer being executed to [[evaluate null data indicative of unused memory locations at a third set of memory locations within the memory for the malware]] in response to being selected by the analyzer manager. (See Peinado, [ 0038] and [0067]; this condition can be applied to pointer fields. With certain exceptions, pointer fields in kernel objects are either null or assume values in the kernel virtual address range.)
Peinado does not appear to explicitly disclose evaluate null data indicative of unused memory locations at a third set of memory locations within the memory for the malware.
However, Sandoz discloses evaluate null data indicative of unused memory locations at a third set of memory locations within the memory for the malware. (See Sandoz, [0197]; memory fencing operation involves invoking code associated with the object that performs one or more safety checks including one or more of: determining that one or more parameters passed into the call match a set of parameters expected by the object, determining whether a reference to the memory location passed into the call is null, or determining whether an array index passed into the call is valid.)
Peinado and Sandoz are analogous art because they are from the same field of endeavor which is memory. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peinado with the teaching of Sandoz to include the determination because it would have allowed to evaluate unused location of memory for malware.
Claims 2-3 are rejected under 35 U.S.C 103 as being unpatentable over Peinado, US pat. No 20110265182 in view of Sandoz, US pat. No 20160011992 in further view of Topan, US pat. No 20130111591.  
2.The combination of Peinado and Sandoz does not appear to explicitly discloses the malware detector of claim 1, wherein the program code analyzer is configured to execute a hash function on the instruction data at the first set of memory locations within the memory and compare the hash of the instruction data at the first set of memory locations within the memory to an expected hash for the instruction data at the first set of memory locations within the memory to determine whether the first set of memory locations have been compromised by the malware. However, Topan discloses wherein the program code analyzer is configured to execute a hash function on the instruction data at the first set of memory locations within the memory and compare the hash of the instruction data at the first set of memory locations within the memory to an expected hash for the instruction data at the first set of memory locations within the memory to determine whether the first set of memory locations have been compromised by the malware.(See Topan, [0010])
Peinado, Sandoz and Topan are analogous art because they are from the same field of endeavor which is application software. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peinado and Sandoz with the teaching of Topan to include the hash calculation because it would have been used to detect unauthorized user in the system.
The combination of Peinado, Sandoz and Topan discloses the malware detector of claim 2, wherein the program code analyzer is configured to generate malware alert data in response to determining that the hash of the instruction data at the first set of memory locations within the memory is not equal to the expected hash for the instruction data at the first set of memory locations within the memory, the malware alert data identifying address locations for the first set of memory locations. (See Topan, [0054])
14.  As to claim 14, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above. 
 Allowable Subject Matter
Claims (4-12 together) and (15-17 together) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
BAE, US 20080270855, title “Method for detecting memory Error“. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 11/14/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438